 
 
I 
111th CONGRESS
2d Session
H. R. 5155 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2010 
Mr. Jones (for himself and Mr. Ortiz) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of Commerce to conduct an aerial assessment of sea turtle populations in United States waters, and for other purposes. 
 
 
1. Aerial assessment of sea turtle populations in United States waters 
(a)StudyThe Secretary of Commerce shall conduct an aerial assessment of and report to Congress on the population abundance and spatial and temporal distribution of Green, Loggerhead, Leatherback, Kemp’s Ridley, and Hawksbill sea turtles in State and Federal waters of the United States. 
(b)Limitation on rulemaking authority 
(1)In generalThe Secretary may not issue any rule regarding incidental fisheries bycatch of any of the species referred to in subsection (a) under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) before the date the Secretary submits a report to Congress on the findings of the study required under subsection (a). 
(2)ExceptionParagraph (1) shall not apply to any rule to alter or restrict use of a specific gear type in a specific fishery, if the Secretary certifies to Congress in writing that the rule is an emergency rule determined by the Secretary, based on independently peer-reviewed science, to be necessary— 
(A)to protect a species referred to in subsection (a) from being imminently determined by the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to be an endangered species primarily as a result of incidental take of such species by that gear type in that fishery; or 
(B)to protect a species referred to in subsection (a) that is listed under that Act as an endangered species from imminent extinction primarily as a result of incidental take of such species by that gear type in that fishery.  
 
